IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DANIEL T. MORGAN,                        : No. 1 MM 2017
                                         :
                  Petitioner             :
                                         :
                                         :
           v.                            :
                                         :
                                         :
SHERI A. MORGAN,                         :
                                         :
                  Respondent             :


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of February, 2017, the Petition for Stay is DENIED.